Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 9 has been amended to recite “wherein a number of bits in a given field of downlink control information (DCI) to schedule the DL shared channel is determined based on the number of prospective values.”  Independent claims 12-14 have been amended to recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Berggren et al. (US 2016/0205690) teaches the general concept of determining a reference value for a transmission timing of retransmission control information and transmitting the retransmission control information based on the reference value (“The HARQ feedback for a downlink subframe 210, 360 n may be transmitted on the uplink control channel subframe 310 in the uplink FDD carrier 300 number n+an offset value k” – See [0137]; The terminal determines an offset k (reference value) for timing which subframe to use for transmitting HARQ feedback (retransmission control information) and transmits the HARQ feedback based on the offset k/reference value).
Kim et al. (US 2017/0215188) discloses indication information that includes one or more prospective values to be the reference value (“The downlink control channel may further include a timing for transmitting an ACK/NACK feedback for the downlink packet by the terminal” – See [0011]; “The timing may indicate a k-th subframe from the first subframe. Here, k is an integer equal to or greater than one” – See [0012]; “the base station may configure a plurality of feedback timing values k for the terminal through the higher layer signalling and indicate any one of the feedback timing values k through the dynamic signaling” – See [0136]; A plurality of values of k (one or more prospective values 
These limitations in combination with the other limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, Claims 9 and 12-14 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478